The Court is not bound, unless requested, to give instruction as to the legal correctness of a proposition urged by counsel to the jury.
Where evidence had been given in support of a set-off claim, and a general verdict was rendered for the defendant, (without showing whether the plaintiff had failed to establish any claim or whether his demand -was balanced by the set-olf,) there is no right in the plaintiff to except, that the Judge did not give instruction to the jury in relation to the cost; unless such instruction was requested.
Where the Judge refers to the jury a question of law, which he ought himself to decide, there is no ground for exceptions, if it be decided correctly by the jury.